Citation Nr: 0533915	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
on a direct or secondary basis.

2.  Entitlement to service connection for a right knee 
disorder on a direct or secondary basis.

3.  Entitlement to service connection for a right hip 
disorder on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that determination, the RO denied the 
appellant's claims of entitlement to service connection for 
low back, right knee, and right hip disorders.  The appellant 
disagreed and this appeal ensued.  This case has been 
advanced on the docket.  See 38 C.F.R. § 20.900(c) (2003).  
The Board remanded the case in May 2004.  The case is now 
ready for appellate review.

The veteran has both denied and asserted a causal relation 
between his claimed disabilities and cerebrospinal meningitis 
contracted in service.  The March 2004 statement of the case 
(SOC) provided the regulation authorizing secondary service 
connection, see 38 C.F.R. § 3.310(a) (2005), and included 
reasons for denying secondary service connection.  The 
veteran has subsequently raised arguments asserting service 
connection is warranted secondary to the service-connected 
meningitis.  Whereas an appeal comprises all arguments raised 
prior to the appellate decision, EF v. Derwinski, 1 Vet. App. 
324 (1991), the issue of entitlement to secondary service 
connection is decided in this decision.


FINDINGS OF FACT

1.  The veteran has degenerative joint and disc disease of 
the lumbar spine with right lumbar radiculopathy that did not 
begin in service or begin prior to service and become worse 
in service.

2.  The veteran's service-connected spinal meningitis did not 
cause or aggravate the veteran's lumbar degenerative joint 
and disc disease.

3.  The veteran has degenerative arthritis of the right knee 
that did not begin in service or begin prior to and become 
worse in service.

4.  The veteran's service-connected spinal meningitis did not 
cause or aggravate the veteran's right knee degenerative 
joint.

5.  The veteran does not have a right hip disorder.


CONCLUSIONS OF LAW

1.  A lumbar disorder was not incurred in or aggravated by 
service, nor can such incurrence or aggravation be presumed, 
nor is current low back disability proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).

2.  A right knee disorder was not incurred in or aggravated 
by service, nor can such incurrence or aggravation be 
presumed, nor is current right knee disability proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).

3.  A right hip disorder was not incurred in or aggravated by 
service, nor is current low back proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the only form necessary to prosecute his 
compensation claim in July 1946.  It is not necessary for VA 
to provide any other forms.  38 U.S.C.A. § 5102 (West 2002).

By letters of February 2003 and February and May 2004, VA 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  These identified in 
considerable detail the types of information and evidence 
necessary to substantiate the veteran's claims, providing a 
long list of potential sources of evidence.  The letters 
advised the veteran of the information and evidence he must 
provide and of the information and evidence VA would attempt 
to obtain for him.  VA provided forms for the veteran to 
authorize VA to obtain privately held evidence.  VA 
specifically requested the veteran to submit any evidence he 
had.  In addition to these actions, the transcript of the 
veteran's April 2004 hearing reveals discussion of potential 
sources of evidence that the veteran stated he would attempt 
to obtain and that he disclaimed as sources.  The record was 
held open for 60 days for the submission of additional 
evidence.  Thus, the veteran had actual knowledge of the 
types of evidence necessary to substantiate his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has 
discharged its duty to notify the veteran about how to 
prosecute his claim.  38 U.S.C.A. § 5103(a) West 2002); 
38 C.F.R. § 3.159(b) (2005).

VA has obtained all information and evidence of which it had 
notice and authorization from the veteran.  Official negative 
response to VA requests for service records comprising 
morning or other day reports satisfied the required degree of 
VA persistence in obtaining such records.  VA notified the 
veteran of failed efforts to obtain federal records in a 
November 2005 supplemental statement of the case.  VA 
examined the veteran in April 2002 and June 2004, obtaining 
medical opinions pertinent to the claims at issue.  VA has 
discharged its duty to assist the veteran to obtain evidence 
and to examine the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).

The Board may proceed to decide the appeal.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

A.  Direct Service Connection

The veteran has reported in hearing testimony and multiple 
written statements that he sustained an injury some time 
while stationed on Guam in 1945, the month variously 
reported.  He testified that he was the object of a Judo 
training exercise in which the instructor demonstrated 
defence against a kick; the examiner caught his right leg and 
"jerked" it such that it wrenched the veteran's knee.  He 
testified that his leg "popped."  He stated that at the 
time, he thought the injury was only of his knee, but the 
injury actually "went up through his hip joint to the 
sacroiliac."  He testified he was treated by a corpsman 
daily for 30 to 60 days.  He also testified that he told his 
separation physical examiner of a back injury on Guam in 1945 
as well as an episode of cerebrospinal meningitis in 1944, 
but the examiner told him he could get compensation for 
meningitis, and the examiner did not record the back injury.  
He testified and has stated repeatedly that he lied about his 
age to enlist in the Marine Corps at the age of 15, and that 
he was 18 when discharged.  He reported to a VA examiner in 
April 2002 that he had had back pain since the Judo incident.  
He told a VA orthopedic surgeon in July 2002 that he had 
radiation of pain from his back to his right side since the 
Judo incident in 1945.

The veteran has also, in several statements, both denied and 
asserted a relationship between the episode of meningitis in 
service and subsequent low back, right hip, and right knee 
disorders.  He has asserted that his right leg is shorter 
than his left due to the meningitis, resulting, apparently, 
in mechanical dysfunction of low back and consequent low 
back, right hip, and right knee disorders.

The veteran did not engage in combat with the enemy, and he 
does not assert that he sustained injury under those 
circumstances.  Consequently, he is not entitled to a 
presumption that the events he alleged occurred in the 
absence of corroborating evidence.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1154(b) (West 2002); 3.304(d) (2005).

The veteran's December 1943 service medical records show no 
defect of the low back, right hip or right knee on entrance 
into service.  He is presumed sound on entrance.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

The veteran's service medical records contain no record of a 
back, right hip, or right leg injury in Guam in 1945 or at 
any other time or place.  They do show he contracted 
cerebrospinal meningitis in March 1944, for which he was 
hospitalized and then returned to full duty upon complete 
recovery.  The separation examination report recorded a 
history of illness of injury, which included reports of 
injuries and illnesses, but not of a back, right hip, or 
right knee injury.  The examination was negative for any such 
defects, and the report also noted there were no other 
defects not otherwise noted.

The veteran's testimony that the examiner chose not to record 
the veteran's reported back injury is not credible in light 
of the positive recordation of other injuries and the 
explicit disclaimer in the separation report of any other 
defects not otherwise noted on the examination.

The veteran's August 1946 application for VA benefits stated 
the claim was for spinal meningitis with residual weak back.  
He reported treatment at the Navy dispensary on Guam in July 
1945.  The report is credible evidence of treatment at a 
dispensary.  It is not evidence of an injury.  It is evidence 
that the veteran thought at that time that a weakened back 
was due to meningitis.  It is evidence that he did not 
believe then that his back complaints were due to an injury.

On VA examination in September 1946, the veteran reported his 
back was not as strong as before he contracted meningitis and 
that it became sore on the least exertion.  The examination 
was negative for any orthopedic or neurologic pathology.  The 
veteran's complaints were diagnosed as residuals of 
cerebrospinal meningitis without objective findings.

A letter from the veteran of April 1947 addressed his back 
complaints in the context of meningitis without mention of a 
back or other injury.  The veteran again related back 
complaints to meningitis in a December 1947 VA examination.  
He did not mention any injury in service.  The examiner found 
no orthopedic pathology and no residuals of meningitis.  He 
commented there was insufficient evidence for a neurologic 
diagnosis.

There is a hiatus in the medical records from December 1947 
until November 2001, when he was seen for his "first visit" 
to a VA outpatient clinic.  He reported a back injury in a 
training exercise in service.  He was followed in a VA 
orthopedic clinic from May 2002 until August 2003 for back, 
right hip and bilateral knee complaints.  The veteran had no 
communication with VA from July 1949 until the November 2001 
statement in which he initiated a claim for increased rating 
for meningitis.  [In April 2004, he withdrew an appeal from 
denial of an increased rating for meningitis; the withdrawal 
was the subject of a prior Board decision.]  It became 
apparent in subsequent statements that the object of his 
claim was compensation for back, right hip and right knee 
conditions.

The first report of record of an injury during Judo training 
on Guam in 1945 is the veteran's statement of July 2002.  VA 
examinations of April 2002 and June 2004 diagnosed 
lumbosacral degenerative joint and disc disease.  Neither 
diagnosed a right hip disorder, and the latter explicitly 
found the veteran does not have a right hip disorder based on 
clinical presentation corroborated by lumbar computed 
tomography (CT) and right hip x ray study.  Given the 
negative examinations on separation, and by VA in September 
1946 and December 1947, the currently diagnosed degenerative 
joint disease (arthritis) of the lumbar spine and of the 
right knee cannot be presumed incurred in service based on 
evidence of 10 percent disabling arthritis within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The June 2004 VA examiner made an exquisitely detailed review 
of the veteran's claims file, noting the veteran's history 
and making detailed reference to documents in the veteran's 
service medical records and the post-service medical records.  
Neither examiner attributed the veteran's current medical 
conditions to an incident of service.

The June 2004 examiner, taking note of the veteran's VA 
orthopedic treatment of 2001 to 2004, diagnosed degenerative 
joint and disc disease of the lumbar spine with radiculopathy 
to the right hip, arthritis of both knees, right worse than 
left, and no right hip pathology at all.  The examiner noted 
the veteran's history of lying about his age to enlist in the 
Marine Corp at age 15.  Based on the lumbar CT and right hip 
x ray, the examiner opined that the veteran's right hip pain 
was radicular pain, not diagnostic of right hip pathology.

The VA outpatient records are consistent with the VA 
examination findings.  They are not informative on the 
question of service onset of back, right hip, or right knee 
pathology.

The veteran's report of treatment on Guam for back, hip, and 
knee complaints is competent lay evidence of a condition 
noted in service.  The veteran's testimony about continuous 
pain since is competent lay evidence of continuity of the 
pain symptomatology.  The veteran testified to treatment 
shortly after service, but he has not authorized VA to obtain 
the purported private treatment records despite three VA 
requests by letter for that authority.  The veteran testified 
that while an airline pilot he had regular employment 
physical examinations at which he denied any back, right hip, 
or right knee (or any other) impairment on repeated 
employment examinations, lest he loose his job.  While this, 
on its face, is a credible explanation why there is no 
medical documentation of the continuous symptoms, it is also 
testimony that he misrepresents his medical condition when it 
is expedient.  Consequently, his avowed willingness to 
misrepresent facts diminishes his testimony of continuity of 
symptomatology between a condition noted in service and the 
currently diagnosed lumbar spine and right knee pathologies.  
38 C.F.R. § 3.303(b) (2005).

Even if his testimony is deemed credible evidence of 
continuity of symptomatology of a condition or conditions 
noted in service, it does not establish a nexus between that 
continuity symptomatology and the currently diagnosed low 
back and right knee disorders.  That nexus requires a medical 
opinion.  Savage v. Gober, 10 Vet. App. 488 (1997).  The June 
2004 VA examiner's opinion is that even if the veteran 
sustained the injury in service that he described, his 
current conditions are not related to it.

The veteran submitted a May 2004 statement from a 
chiropractor.  The chiropractor noted the veteran's sound 
condition on entrance into the military in 1943.  The 
chiropractor reported that the veteran's right leg had 
developed 1/2 inch shorter than the right and that there was no 
notice of a shorter leg on the entrance examination.  The 
chiropractor noted the veteran's history of a judo injury in 
service and of purportedly reporting back, right hip and 
right knee complaints to the service separation examiner in 
July 1946.  After commenting that he could not say the 
veteran was injured by a training incident in Guam, he opined 
that the x ray studies the veteran showed him confirmed 
severe synovial knee membrane degeneration and severe 
lumbosacral spinal degeneration.  He opined that the 
veteran's right leg developed 1/2 inch shorter that his left as 
a result of physical trauma between ages 15 and 18, indicated 
by x ray of the lumbar sacralization and degeneration.  He 
also reported that many spinal meningitis recoveries before 
antibiotics suffered impaired appendage development.

The chiropractor's statement is not evidence of an injury in 
service.  The assertion that the x-ray studies of the lumbar 
spine evidence trauma between ages 15 and 18 are apparently 
based on the recent VA s ray studies, because none other are 
mentioned in the record, and they were studies the veteran 
provided the chiropractor.  Extrapolation of trauma 60 years 
previously from those studies is pure and obvious speculation 
beyond the professional expertise of chiropractic arts.  Even 
if that extrapolation were medically valid, in the absence of 
corroboration of the injury the veteran reported, the 
chiropractor's conclusion is only that the veteran's lumbar 
spine condition results from some unknown trauma.  The two VA 
compensation examiners and the VA orthopedic and surgical 
clinicians who have treated the veteran have not opined that 
the veteran's lumbar or right knee pathology appears 
radiologically like the residua of trauma.  There is no 
indication the right leg is shorter than the left in any of 
the records of four years of VA treatment of the veteran's 
orthopedic conditions.  The May 2004 chiropractor's opinion 
has too little probative weight to set the evidence in 
equipoise on the question whether the veteran sustained an 
injury in service or whether current lumbar spine and right 
knee pathology is a current disability resulting from such an 
injury.

Even if the judo incident occurred as the veteran described 
it, the veteran's attribution of his current degenerative 
disease of the lumbar spine and right knee to that incident 
is a lay medical opinion.  The veteran proffers his opinion 
on a matter that requires medical expertise to render the 
opinion valid evidence.  Such lay medical opinions are not 
cognizable as medical evidence.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).

The veteran's claim regarding the right hip is in a different 
posture than are the claims for low back and right knee 
conditions.  The uncontroverted medical evidence is that the 
veteran has no right hip pathology; the pain radicular, 
related to the lumbar disc pathology.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service).  Absent 
confirmation of current right hip pathology, the veteran's 
claim must be denied.

Regarding the low back and right knee conditions, the absence 
of documentation of the alleged injury in service despite the 
purported 30 to 60 days of subsequent treatment; the failure 
of notation of such an injury in the separation report 
despite recordation of other injuries, the negative 
separation examinations and VA examinations of 1946 and 1947, 
the greater than 50 year hiatus in the record, and the 
adverse VA medical opinion far outweigh the veteran's report 
of back pain in his original VA claim, current testimony, and 
May 2004 chiropractor's opinion.  The claims for direct 
service connection for low back and right knee conditions 
must fail.

B.  Secondary Service Connection

 "[D]isability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2001).  The disability 
contemplated by the regulation includes that increment of 
disability resulting from aggravation of a condition not 
incurred or aggravated in service by a service-connected 
disability that did not directly cause it.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran asserts that low back, right hip, and right knee 
conditions are the result of service-connected cerebrospinal 
meningitis.  In support of that assertion, he submits a May 
2004 chiropractor's statement noting that the veteran's right 
leg is 1/2 inch shorter than his left, which it presumably was 
not on entrance into service, because such discrepancy was 
not noted.  The chiropractor noted the veteran's young age in 
service and that impaired appendage development is a known 
sequela of meningitis.  Thus, the examiner implies, but does 
not state, a series of proximate causation.  I.e., the 
veteran's right leg is shorter than his left because is 
failed to grow evenly after and because of the meningitis.  
The next implied proximate cause of his lumbar spine and 
right knee conditions is that they are due to the mechanics 
of a shorter right leg.

The veteran's shorter right leg is not noted in any VA 
medical record, despite his being followed for right knee 
problems for four years.  The veteran's testimony that a VA 
doctor told him of the leg length discrepancy is not credible 
in the absence of a corroborative clinical notation.  It is 
not credible that the veteran has a leg length discrepancy 
such that it caused or aggravated his lumbar spine or right 
knee conditions, yet the veteran was recommended knee surgery 
without recommendation of the conservative treatment of 
orthotic correction of the discrepancy.

Even accepting that the chiropractor accurately reported the 
leg length discrepancy, his implied chain of causation from 
meningitis to current conditions is rejected for several 
reasons.  First, there is no medical documentation of a 
defect in the mechanics of his back and right leg to which 
the diagnosed pathology has been linked.  Second, the 
inference that the veteran's right leg length is the result 
of meningitis is too tenuous to draw from the assertion that 
impaired appendage development is a known sequela of 
meningitis not treated by antibiotics.  Moreover, the premise 
of the chiropractor's opinion is undermined by the fact that 
the veteran was treated with antibiotics.  The service 
medical records show he was treated with sulfadiazine 
intravenously.  Third, the implication that the veteran's age 
at contraction of meningitis is evidence that it meningitis 
caused still developing legs to develop unevenly is purely 
speculative.  Finally, the chiropractor did not proffer 
credentials of expertise in infectious diseases or their 
sequela.  His opinion is not accepted as expert medical 
evidence on this point.  Espiritu, 2 Vet. App. 492.  Likewise 
the veteran's medical opinion is rejected.  Id.

In sum, the lack of credible, probative medical evidence of a 
chain of causation between service-connected meningitis and 
the veteran's low back and right knee conditions leaves the 
evidence on the whole balanced against the veteran's claim.  
Likewise, there is no evidence that meningitis aggravated the 
low back and right knee conditions.  The claims must be 
denied.  38 C.F.R. § 3.310(a) (2005); Allen, 7 Vet. App. 439.

The matter of secondary service connection for the right hip 
rests on the finding that the veteran does not have a right 
hip condition that could be service connected.  Gilpin, 155 
F. 3d at 1356.


ORDER

Service connection for low back, right hip, and right knee 
conditions on a direct or secondary basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


